Case 1:19-cr-00858-RA Document1 Filed 11/26/19 Page 1of3
JUDGE ABRAMS i O&

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PROBATION DEPARTMENT

P# 50929

TO: Jim Molinelli
Docketing Clerk

FROM: Sonales Gonzalez,
U.S. Probation Officer

Re: Joseph W. Jean - Louis
Dkt No.: 6:07CR03102-001

Enclosed is a matter from the U.S. Probation Department requesting consideration and/or review
by Your Honor. Please forward your response to the Clerk’s Office so it can be docketed. Also,
please forward a copy of your response, along with Three (3) original probation form 22s to
our office at 500 Pearl Street, 6th floor, so that we may take appropriate action.

Respectfully submitted,

Michael J. Fitzpatrick
‘S. Probation Officer

“Sonales Gonzalez
U.S. Probation Officer
212-805-0042

 

By:

Approved By:

Pamella Harris

Supervisory U.S, Probation Officer
212-805-5061

DATE: November 26, 2019

NY 201{d}

 
Case 1:19-cr-00858-RA Document1 Filed 11/26/19 Page 2 of 3

REQUEST FOR COURT ACTIONS / DIRECTION

 

 

TO: Jim Molinelli OFFENSE: Bank Robbery (18 U.S.C. 2113(a)
Miscellaneous Clerk (Class C Felony) .

FROM:  Sonales Gonzalez ORIGINAL SENTENCE: One Hundred and Fifty
U.S. Probation Officer One (151) months Imprisonment followed by

 

Three (3) years Supervised Release.

SPECIAL CONDITIONS: The defendant_shall
report to the probation office in the district to which
the defendant is released within 72 hours of release
from custody of the Bureau of Prisons. The
defendant shall not commit another federal, state,
or locai crime. The defendant shall not unlawfully
possess a controlled substance. The defendant shall
refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug
test within 15 days of release from imprisonment
and at least two periodic drug tests thereafter, as
determined by the court. The defendant shall not
possess a firearm, destructive device, or any other
dangerous weapon. The defendant shall cooperate
in the collection of DNA as directed by_ the
probation officer. The defendant must comply with
the standard conditions that have been adopted by
this court as well_as with any additional conditions
on the attached page. If this judgement imposes a
fine or restitution, it is a condition of supervision
that the defendant pay in accordance with the
Schedule of Payments sheet of this judgement.

RE: Joseph W. Jean- Louis AUSA: To Be Assigned
Docket # 6:07CR03 102-001
MED: December 20, 2021

 

 

DATE OF SENTENCE: May 13, 2013
DATE: November 26, 2019
ATTACHMENTS: OU PSI JUDGMENT _] PREVIOUS REPORTS

 

REQUEST FOR: COURT DIRECTION

 

TRANSFER OF JURISDICTION

 
Case 1:19-cr-00858-RA Document1 Filed 11/26/19 Page 3 of 3

Alfarbick Malty 2 64965 — George Olivares
Docket Number: 1:11 CR0Q205-2

On August 5" 2008, the above-mentioned individual was sentenced as outlined above in the
Western District of Missouri Southern Division, by the Honorable Richard E. Door., United
States District Judge.

On November 26, 2019 , we received correspondence from the Western District of Missouri
Southern Division, advising

that the court had signed the Transfer of Jurisdiction Probation Form 22 ordering Mr. Jean —
Louis’s transfer to the Southern District of New York. At this time we are requesting that this
case be assigned to a Judge in the Southern District of New York for acceptance of transfer of
jurisdiction.

Enclosed are four (3) original forms of the Transfer of Jurisdiction Probation Form 22. Upon
completion, please return the four (3) original Form 22's as they are required for both districts to
complete the transfer.

Your assistance in this matter is greatly appreciated. Should you have any questions or concerns,
please contact the undersigned officer.

Respectfully submitted,
Michael Fitzpatrick

Chief U.S. dob
by Snail Lo,

Sonales Gonzalez \
US. Probation Officer
212-805-0042

 
  
 

of
Approved By:

 

 

 

pervisory U IS Probation Officer

   

 
